
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.76


AMENDED AND RESTATED
MIDWAY INCENTIVE PLAN


Midway Games Inc.
Midway Amusement Games, LLC
Midway Home Entertainment Inc.
Midway Games West Inc.
Surreal Software Inc.
Midway Studios—Austin Inc.
Midway Studios—Los Angeles Inc.

1.     Purpose

        For the purpose of providing Eligible Employees with greater incentive
to exert their efforts on behalf of the Company and to encourage their continued
provision of services to the Company, Midway Games Inc., Midway Amusement Games,
LLC, Midway Home Entertainment Inc., Midway Games West Inc., Surreal
Software Inc., Midway Studios—Austin Inc., and Midway Studios—Los Angeles Inc.
(collectively, the "Company") hereby establish a bonus incentive plan known as
the "Midway Incentive Plan" (the "Bonus Plan"). The Bonus Plan will serve to
focus the attention and efforts of its participants on the financial and
operational goals of Midway Games Inc. ("Midway"), and the participants'
individual performance goals, and will provide an incentive and reward for the
Bonus Plan participants who achieve those goals. The Bonus Plan offers
participants the opportunity to be awarded substantial bonuses based on a
combination of Midway's financial performance and management's evaluation of the
degree to which that individual meets his or her individual performance goals.

2.     Certain Definitions

        "Actual Net Income" shall mean Midway's Net Income for the Year, as
determined in the sole discretion of Management.

        "Base Salary" shall mean the annual before-tax cash compensation rate
for the Eligible Employee as of July 1 of the Year, excluding bonus awards,
amounts related to the exercise of options, contributions to employee benefit
plans, and other compensation not designated as regular salary.

        "Company" shall mean Midway Games Inc., Midway Amusement Games, LLC,
Midway Home Entertainment Inc., Midway Games West Inc., Surreal Software Inc.,
Midway Studios—Austin Inc., and Midway Studios—Los Angeles Inc., collectively.

        "Eligible Employees" shall mean certain regular, full-time employees
who:

        (1)   are classified by the Company as exempt for Fair Labor Standards
Act purposes;

        (2)   have a Base Salary of at least $50,000 for the relevant Year;

        (3)   are not eligible for the Design Team Bonus Plan or any sales
incentive or commission compensation plan;

        (4)   are actively employed by the Company for at least six (6) months
of the relevant Year; and

        (5)   are actively employed by the Company on the date the bonus is
paid.

        "Management" shall mean the Chairman of Midway or such officer(s) as may
be designated by the Chairman to act on his behalf with respect to this Bonus
Plan.

        "Midway" shall mean Midway Games Inc., a Delaware corporation.

        "Net Income" for a period shall mean Midway's net income for the period
as stated in Midway's audited consolidated financial statements for the period,
but excluding unusual and non-recurring or extraordinary items (net of any
related tax effects), as determined in the sole discretion of Management.

--------------------------------------------------------------------------------




        "Target Net Income" shall mean Midway's target goal for Net Income for
the Year, as determined in the sole discretion of Management.

        A "Year" is the period from January 1 to the following December 31. The
first Year under this Bonus Plan is January 1, 2005 through December 31, 2005.

3.     Calculation of Bonus Amounts

        Bonuses will be calculated under this Bonus Plan for Eligible Employees
based on a combination of the financial performance of Midway and Management's
evaluation of the degree to which an Eligible Employee meets his or her
individual performance goals. The calculation of bonuses will be in accordance
with the following formula:

Base Salary × Employee Target Bonus Percentage × Individual Performance
Percentage ×
    Company Performance Percentage × Company Performance Allocation

plus

Base Salary × Employee Target Bonus Percentage ×
    Individual Performance Percentage × Individual Performance Allocation

= Bonus Paid

        Employee Target Bonus Percentage:    Management, in its sole discretion,
will assign each Eligible Employee an Employee Target Bonus Percentage based,
among other things, on such employee's standing within the Company.

        Company Performance Percentage:    After Midway's fiscal year end
results have been determined by the Company in its sole discretion, Management
will calculate the Company Performance Percentage. This determination will be
based on a comparison of Midway's Actual Net Income versus Midway's Target Net
Income for the Year.

        If Actual Net Income equals Target Net Income, the Company Performance
Percentage will be 100%.

        The Company Performance Percentage will be increased to the extent
Actual Net Income exceeds Target Net Income, at a rate determined by Management
for the Year (which rate shall be communicated by Management to the Eligible
Employees on or prior to July 1 of such Year), up to a maximum Company
Performance Percentage determined by Management for the Year (which maximum
shall be communicated with such rate).

        The Company Performance Percentage will be decreased to the extent
Actual Net Income is less than Target Net Income, at a rate determined by
Management for the Year (which rate shall be communicated by Management to the
Eligible Employees on or prior to July 1 of such Year), provided, however, if
Actual Net Income is below a minimum percentage determined by Management of
Target Net Income (which minimum shall be communicated with such rate), the
Company Performance Percentage will be zero.

        Individual Performance Percentage: Each Eligible Employee will be
assigned individual performance goals they are expected to achieve during the
Year. These goals will be assigned by Management based on the overall goals of
the Company and the individual employee's responsibilities as they relate to the
Company's goals. As soon as practical after the end of the Year, each Eligible
Employee will receive an annual review of his or her performance, measured
against the individual performance goals that were established for the Year.
Management, in its sole discretion, will assign each Eligible Employee an
Individual Performance Percentage based on such review that reflects the extent
to which the Eligible Employee's performance failed to meet, met or exceeded
expectations based on the goals.

        Individual Performance Allocation:    Each Year, Management will
establish for all Eligible Employees a percentage allocation of the potential
Bonus Paid for such Year applicable only to individual performance, rather than
company performance combined with individual performance. Such percentage will
be communicated by Management to the Eligible Employees on or prior to July 1 of
such Year.

        Company Performance Allocation:    For each Year, the Company
Performance Allocation will be one hundred percent (100%) minus the Individual
Performance Allocation.

        Adjustments to Percentages:    Any Eligible Employee who changes job
responsibilities during the Year, or otherwise becomes eligible to participate
in the Bonus Plan during the Year may receive an adjusted or prorated Employee
Target Bonus Percentage and Individual Performance Goals, at the sole discretion
of Management.

--------------------------------------------------------------------------------




4.     Sample Bonus Calculations

        Once all percentages have been determined, bonuses will be calculated as
set forth in the following examples:

Employee Target Bonus Percentage   =   10%     Company Performance Percentage  
=   100%     Individual Performance Percentage   =   100%     Individual
Performance Allocation   =   20%       Bonus = 10% of Base Salary ((10% × 100% ×
100% × 80%) + (10% × 100% × 20%))
Employee Target Bonus Percentage
 
=
 
10%
 
  Company Performance Percentage   =   140%     Individual Performance
Percentage   =   150%     Individual Performance Allocation   =   20%      
Bonus = 19.8% of Base Salary ((10% × 140% × 150% × 80%) + (10% × 150% × 20%))
Employee Target Bonus Percentage
 
=
 
10%
 
  Company Performance Percentage   =   80%     Individual Performance Percentage
  =   50%     Individual Performance Allocation   =   20%       Bonus = 4.2% of
Base Salary ((10% × 80% × 50% × 80%) + (10% × 50% × 20%))
Employee Target Bonus Percentage
 
=
 
10%
 
  Company Performance Percentage   =   0%     Individual Performance Percentage
  =   100%     Individual Performance Allocation   =   20%       Bonus = 2% of
Base Salary ((10% × 0% × 100% × 80%) + (10% × 100% × 20%))

5.     Distribution of Bonuses

        As soon as practicable after Management has completed its calculations
under this Bonus Plan, approximately April 1st, the Bonuses shall be distributed
to Eligible Employees. The amount of Bonus for any such employee is to be
determined by Management in its sole discretion. All Bonuses paid shall be
subject to applicable withholding taxes. Bonuses paid to officers of Midway may
be subject to prior approval of the Compensation Committee of the Board of
Directors of Midway.

6.     Entire Agreement

        This Bonus Plan replaces and supersedes all programs of the Company
under which the Eligible Employees receive bonuses. In addition, this Bonus Plan
supersedes and replaces any and all prior and contemporaneous agreements with
respect to bonuses, whether written or oral, between the Company and any other
party, including, without limitation, any Eligible Employee.

7.     Reservation of Rights

        This Bonus Plan is not a contract. The continuation of the Bonus Plan is
at the sole discretion of the Company, and the Company reserves the right to
revise, modify, amend, rescind or cancel this Bonus Plan at any time and for any
reason, with or without notice. All determinations by the Company regarding the
Bonus to be received by each Eligible Employee are at the discretion of
Management and shall be deemed final upon distribution to such Eligible
Employee. Any decision by the Company to not exercise one or more of its rights
under this Bonus Plan shall not be deemed a waiver of its right to exercise such
rights in the future.

--------------------------------------------------------------------------------





QuickLinks


AMENDED AND RESTATED MIDWAY INCENTIVE PLAN
